     Case 3:16-cv-00742-MMD-WGC Document 86 Filed 07/13/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA


VINCENT H. PINDER,                   )                 3:16-cv-00742-MMD-WGC
                                     )
                        Plaintiff,   )                 MINUTES OF THE COURT
        vs.                          )
                                     )                 July 13, 2020
HAROLD MIKE BYRNE, et al.,           )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is Plaintiff’s Motion for Extension of Time to File Dispositive Motion and
Discovery (ECF No. 83). Plaintiff requests until “September 11, 2020, to file discovery and
dispositive motion that may be appropriate” due to COVID 19 lockdown as to Defendant
Harold Mike Byrne. (Id. at l.) Plaintiff’s motion further states he needs the extension due to “the
infusion of newly discovery in opposition to Defendants summary judgment in regards to
Harold Mike Byrnes .” (Id. at 2.)

       At the court’s hearing on March 19, 2020, the court extended the discovery deadline to
June 19, 2020, and dispositive motion deadline to July 17, 2020, with respect to Byrne only. (ECF
No. 74.)

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Extension of Time to File
Dispositive Motion and Discovery (ECF No. 83) is GRANTED.

       IT IS FURTHER ORDERED that as to Defendant Harold Mike Byrne, only, the
discovery deadline is extended to Monday, September 14, 2020, and the dispositive motion
deadline is extended to Wednesday, October 14, 2020. There shall be no further extensions
granted.

                                             DEBRA K. KEMPI, CLERK
                                             By:      /s/______________________
                                                 Deputy Clerk
